Citation Nr: 0905506	
Decision Date: 02/17/09    Archive Date: 02/24/09

DOCKET NO.  06-04 399	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Des Moines, 
Iowa


THE ISSUES

1.  Whether new and material evidence has been received to 
reopen the Veteran's claim of entitlement to service 
connection for a chronic low back disorder.  

2.  Entitlement to service connection for a chronic left hip 
disorder to include arthritis.  

3.  Entitlement to service connection for a chronic left knee 
disorder to include arthritis.  

4.  Entitlement to an increased disability evaluation for the 
Veteran's left anterior thigh gunshot wound residuals with 
Muscle Group XIV injury and knee instability, currently 
evaluated as 30 percent disabling.  

5.  Entitlement to an increased disability evaluation for the 
Veteran's left sciatic nerve injury residuals, currently 
evaluated as 10 percent disabling.  

6.  Entitlement to total rating for compensation purposes 
based on individual unemployability.  
REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

J. T. Hutcheson, Counsel 


INTRODUCTION

The Veteran had active service from March 1969 to October 
1971.  

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from an April 2004 rating decision of the 
Des Moines, Iowa, Regional Office (RO) which, in pertinent 
part, determined that new and material evidence had not been 
received to reopen the Veteran's claim of entitlement to 
service connection for a low back disorder; denied service 
connection for both a chronic left hip disorder to include 
arthritis and a chronic left knee disorder to include 
arthritis; denied increased evaluations for both his left 
anterior thigh gunshot wound residuals with Muscle Group XIV 
injury and knee instability and his left sciatic nerve injury 
residuals; and denied a total rating for compensation 
purposes based on individual unemployability.  In December 
2005, the RO determined that new and material evidence had 
been received to reopen the Veteran's claim for service 
connection for a low back disorder and denied service 
connection for the claimed disorder on the merits.  In 
November 2008, the Veteran was afforded a videoconference 
hearing before the undersigned Veterans Law Judge.  

As to the issue of whether new and material evidence has been 
received to reopen the Veteran's claim of entitlement to 
service connection for a low back disorder, the Board is 
required to consider the question of whether new and material 
evidence has been received to reopen the Veteran's claim 
without regard to the RO's determination in order to 
establish the Board's jurisdiction to address the underlying 
claim and to adjudicate the claim on a de novo basis.  
Jackson v. Principi, 265 F.3d 1366, 1369 (Fed. Cir. 2001); 
Barnett v. Brown, 83 F.3d 1380 (Fed. Cir. 1996).  

The issues of increased evaluations for the Veteran's left 
anterior thigh gunshot wound residuals and left sciatic nerve 
injury residuals and a total rating for compensation purposes 
based on individual unemployability are REMANDED to the RO 
via the Appeals Management Center (AMC), in Washington, DC.  
The Department of Veterans Affairs (VA) will notify the 
Veteran if further action is required on his part.  


FINDINGS OF FACT

1.  In December 1999, the RO determined that new and material 
evidence had been received to reopen the Veteran's claim of 
entitlement to service connection for a low back disorder and 
denied the claim on the merits.  In December 1999, the 
Veteran was informed in writing of the adverse decision and 
his appellate rights.  He did not submit a notice of 
disagreement with the decision.  

2.  The documentation submitted since the December 1999 RO 
decision is either cumulative or redundant; bears directly, 
but not substantially, on the specific matter under 
consideration; and does not, either by itself or in 
connection with evidence previously assembled, raise a 
reasonable possibility of substantiating the Veteran's claim.  

3.  Service connection is currently in effect for left 
anterior thigh gunshot wound residuals with Muscle Group XIV 
injury and knee instability, post-traumatic stress disorder, 
right palm abscess residuals with an ulnar nerve lesion and 
weakness, left sciatic nerve injury residuals, and a right 
shin scar.  
4.  A chronic left hip disorder was not objectively 
manifested during active service or at any time thereafter.  

5.  A chronic left knee disorder was not objectively 
manifested during active service or at any time thereafter.  


CONCLUSIONS OF LAW

1.  The December 1999 RO decision denying service connection 
for a low back disorder is final.  New and material evidence 
sufficient to reopen the Veteran's claim of entitlement to 
service connection for a low back disorder has not been 
presented.  38 U.S.C.A. §§ 5103, 5103A, 5107, 5108, 7105 
(West 2002 & Supp. 2007); 38 C.F.R. §§ 3.102, 3.156, 3.159, 
3.326(a), 20.1103 (2008).  

2.  A chronic left hip disorder to include arthritis was not 
incurred in or aggravated by active service.  38 U.S.C.A. 
§§ 1101, 1110, 1112, 1113, 5103, 5103A, 5107 (West 2002 & 
Supp. 2007); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309, 
3.326(a) (2008).  

3.  A chronic left hip disorder to include arthritis was not 
proximately due to or the result of the Veteran's 
service-connected disabilities.  38 U.S.C.A. §§ 5103, 5103A, 
5107 (West 2002 & Supp. 2007); 38 C.F.R. §§ 3.102, 3.159, 
3.310(a), 3.326(a) (2008).  

4.  A chronic left knee disorder to include arthritis was not 
incurred in or aggravated by active service.  38 U.S.C.A. 
§§ 1101, 1110, 1112, 1113, 5103, 5103A, 5107 (West 2002 & 
Supp. 2007); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309, 
3.326(a) (2008).  

5.  A chronic left knee disorder to include arthritis was not 
proximately due to or the result of the Veteran's 
service-connected disabilities.  38 U.S.C.A. §§ 5103, 5103A, 
5107 (West 2002 & Supp. 2007); 38 C.F.R. §§ 3.102, 3.159, 
3.310(a), 3.326(a) (2008).  
REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duty to Notify and Assist

In Pelegrini v. Principi, 18 Vet. App. 112 (2004), the United 
States Court of Appeals for Veterans Claims (Court) held that 
a Veterans Claims Assistance Act of 2000 (VCAA) notice, as 
required by 38 U.S.C.A. § 5103(a), must (1) inform the 
claimant about the information and evidence not of record 
that is necessary to substantiate the claim; (2) inform the 
claimant about the information and evidence that the VA will 
seek to provide; and (3) inform the claimant about the 
information and evidence the claimant is expected to provide.  
The notice must be provided to a claimant before the initial 
unfavorable RO decision on a claim for VA benefits.  In 
reviewing the Veteran's application and claims for service 
connection, the Board observes that the RO issued VCAA 
notices to the Veteran in November 2002, November 2003, March 
2006, and June 2008 which informed him of the evidence needed 
to support an application to reopen a claim of entitlement to 
service connection, a claim of entitlement to service 
connection, and the assignment of a disability evaluation and 
effective date for an initial award of service connection; 
what actions he needed to undertake; and how the VA would 
assist him in developing his application and claims.  The 
November 2002 and November 2003 VCAA notices were issued 
prior to the April 2004 rating decision from which the 
instant appeal arises.  

The VA has attempted to secure all relevant documentation.  
The Veteran was afforded multiple VA examinations for 
compensation purposes.  The examination reports are of 
record.  The Veteran was afforded a videoconference hearing 
before the undersigned Veterans Law Judge.  The hearing 
transcript is of record.  There remains no issue as to the 
substantial completeness of the Veteran's application and 
claims.  All relevant facts have been developed to the extent 
possible.  38 U.S.C.A. §§ 5103, 5103A, 5107 (West 2002 & 
Supp. 2007); 38 C.F.R §§ 3.102, 3.159, 3.326(a) (2008).  Any 
duty imposed on the VA, including the duty to assist and to 
provide notification, has been met.  Quartuccio v. Principi, 
16 Vet. App. 183 (2002); Mayfield v. Nicholson, 19 Vet. App. 
103 (2005), rev'd on other grounds, No. 05-7157 (Fed. Cir. 
Apr. 5, 2006); Dingess/Hartman v. Nicholson, 19 Vet. App. 473 
(2006); Kent v. Nicholson, 20 Vet.App. 1; (2006) Sanders v. 
Nicholson, 487 F.3d 881 (Fed. Cir. 2007); petition for cert. 
filed, __ U.S.L.W.__ (U.S. Mar. 21, 2008) (No. 07A588).  


II.  Application to Reopen

Generally, absent the filing of a notice of disagreement 
(NOD) within one year of the date of mailing of the 
notification of the initial review and determination of a 
veteran's claim and the subsequent filing of a timely 
substantive appeal, a rating determination is final and is 
not subject to revision upon the same factual basis except 
upon a finding of clear and unmistakable error.  38 U.S.C.A. 
§§ 5108, 7105 (West 2002 & Supp. 2007); 38 C.F.R. §§ 20.200, 
20.300, 20.1103 (2008).  

A.  Prior Board and RO Decisions

In August 1999, the Board denied service connection for a low 
back disorder as the claimed disorder was not proximately due 
to or the result of the Veteran's service-connected left 
anterior thigh gunshot wound residuals.  The Veteran and his 
accredited representative were provided with copies of the 
Board's decision.  

The evidence upon which the Board formulated its August 1999 
decision may be briefly summarized.  The Veteran's service 
treatment records make no reference to a chronic back 
disorder.  In his June 1993 claim for service connection, the 
Veteran reported that he had been diagnosed with a ruptured 
disc secondary to the abnormal gait caused by his left thigh 
shell fragment wound residuals.  An undated written statement 
from D. C. D., D.C., conveys that the Veteran was diagnosed 
with lumbosacral spine degenerative disc disease.  Dr. D. 
opined that the Veteran's service-connected left thigh 
gunshot wound residuals and nerve damage altered his gait 
which in turn precipitated his chronic lumbosacral disc 
disease.  An August 1993 written statement from W. N. P., 
D.C., states that the Veteran's left thigh gunshot wound 
residuals caused an altered gait and subsequently lumbosacral 
degenerative disc disease.  The report of a February 1997 VA 
examination for compensation purposes conveys that the 
Veteran was diagnosed with left thigh gunshot wound residuals 
with partial sciatic nerve palsy; lumbar spine degenerative 
disc disease with laminectomy residuals; and low back 
developmental abnormalities with L5 sacralization and spina 
bifida.  The examiner opined that he could not "clearly 
relate the condition of his low back to the injuries 
sustained to the left thigh in 1971."  A February 1998 
written statement from E. M. F., Jr., M.D., states that the 
Veteran's left thigh gunshot wound residuals "altered his 
gait pattern and mechanics to his low back" which "may have 
been a contribution to the development" of his low back 
disorder.  A March 1999 Veterans Health Administration (VHA) 
opinion conveys that the physician could "find no relation 
of the wound of 1971 to his later back disorder."  

The Veteran subsequently sought to reopen his claim of 
entitlement to service connection for a low back disorder.  
In December 1999, the RO determined that new and material 
evidence had been received to reopen the Veteran's claim of 
entitlement to service connection for a low back disorder and 
denied the claim on the merits.  In December 1999, the 
Veteran was informed in writing of the adverse decision and 
his appellate rights.  The Veteran did not submit a NOD with 
the decision.  

The additional documentation considered by the RO in reaching 
its December 1999 rating determination consisted of a 
November 1999 written statement from D. W. B., M.D.  The 
doctor opined that the Veteran's low back disorder was 
related to his left thigh gunshot wound residuals as "the 
weakness in the leg from the gunshot wound caused the back to 
go out."  

B.  New and Material Evidence

Title 38 of the Code of Federal Regulations (2008) states, in 
pertinent part, that:

New evidence means existing evidence not 
previously submitted to agency 
decisionmakers.  Material evidence means 
existing evidence that, by itself or when 
considered with previous evidence of 
record, relates to an unestablished fact 
necessary to substantiate the claim.  New 
and material evidence can be neither 
cumulative nor redundant of the evidence 
of record at the time of the last prior 
final denial of the claim sought to be 
reopened, and must raise a reasonable 
possibility of substantiating the claim.  
38 C.F.R. § 3.156(a) (2008).  

The Court has elaborated on what constitutes "new and 
material evidence."  New evidence is not that which is 
cumulative of other evidence already present in the record.  
In determining whether new and material evidence has been 
submitted, the Board must consider the specific reasons for 
the prior denial.  Evans v. Brown, 9 Vet. App 273, 283 
(1996).  See Hodge v. West, 155 F.3d 1356 (Fed. Cir. 1998).  

The evidence submitted since the December 1999 RO decision 
denying service connection for a low back disorder consists 
of photocopies of the Veteran's service treatment records and 
the written statements from Drs. D., P., F., and B.; VA 
clinical and examination documentation; private clinical 
documentation; Social Security Administration (SSA) 
documentation; the transcript of the November 2008 
videoconference hearing before the undersigned Veterans Law 
Judge; a lay statement from G. D., the veteran's employer; 
and the veteran's own written statements.  

In his June 2002 application to reopen his claim of 
entitlement to service connection for a low back disorder, 
the Veteran reiterated that he had developed chronic lumbar 
spine degenerative disc disease as a result of the altered 
gait associated with his service-connected anterior left 
thigh gunshot wound residuals.  He clarified that he had 
previously submitted several private doctors' statements 
which established an etiological relationship between his 
gunshot wound residuals and his chronic back disorder.  The 
report of an August 2003 VA examination for compensation 
purposes conveys that the veteran was diagnosed with 
"degenerative disease, [lumbar] spine, with sicaticardicular 
symptoms, less likely than not related to the [gunshot wound] 
of the left thigh."  In his May 2004 NOD, the veteran again 
reiterated that his service-connected disabilities caused an 
altered gait which in turn precipitated his chronic low back 
disorder.  At the November 2008 videoconference hearing 
before the undersigned Veterans Law Judge, the veteran 
testified that he had incurred a chronic low back disorder 
secondary to the altered gait associated with his 
service-connected left thigh gunshot wound residuals.  He 
reiterated that the record contained several written 
statements from private doctors which supported such an 
etiological relationship.  The remainder of the additional 
documentation pertains to ongoing treatment of the veteran's 
lumbar spine degenerative disc disease; service-connected 
disabilities, and multiple nonservice-connected disorders.  

In reviewing the additional documentation submitted into the 
record since the December 1999 RO decision, the Board 
observes that it is essentially cumulative in nature.  The 
photocopies of the Veteran's service treatment records and 
the written statements from Drs. D., P., F., and B., were 
previously of record and considered by the RO in reaching its 
December 1999 rating decision.  The additional clinical 
documentation reflects ongoing treatment of the veteran's 
chronic lumbar spine.  It does not show an etiological 
relationship between the Veteran's chronic lumbar spine 
disability and either active service or his service-connected 
disabilities.  The Veteran's numerous written statements 
reiterate his belief that his chronic lumbar spine disability 
is etiologically related to his service-connected left 
anterior thigh gunshot wound residuals and left sciatic nerve 
injury residuals.  This is the same contention which the 
Veteran previously advanced.  Therefore, the Board finds that 
the additional documentation, while new, is cumulative and 
not of sufficient significance that it must be considered in 
order to fairly decide the merits of the Veteran's claim of 
entitlement to service connection for a low back disorder.  
Therefore, the Veteran's claim of entitlement to service 
connection for a low back disorder has not been reopened.  


III.  Service Connection

Service connection may be granted for disability arising from 
disease or injury incurred in or aggravated by wartime 
service.  38 U.S.C.A. § 1110 (West 2002).  Where a veteran 
served continuously for ninety days or more during a period 
of war and arthritis (degenerative joint disease) becomes 
manifest to a degree of ten percent within one year of 
termination of such service, such disease shall be presumed 
to have been incurred in service even though there is no 
evidence of such disease during the period of service.  38 
U.S.C.A. §§ 1101, 1112, 1113 (West 2002); 38 C.F.R. §§ 3.307, 
3.309 (2008).  Service connection may be granted for any 
disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  Presumptive periods are not 
intended to limit service connection to diseases so diagnosed 
when the evidence warrants direct service connection.  The 
presumptive provisions of the statute and VA regulations 
implementing them are intended as liberalizations applicable 
when the evidence would not warrant service connection 
without their aid.  38 C.F.R. § 3.303(d) (2008).  

Service connection may also be granted for disability which 
is proximately due to or the result of a service-connected 
disease or injury.  38 C.F.R. § 3.310(a) (2008).  The Court 
has clarified that service connection shall be granted on a 
secondary basis under the provisions of 38 C.F.R. § 3.310(a) 
where it is demonstrated that a service-connected disorder 
has aggravated a nonservice-connected disability.  Allen v. 
Brown, 7 Vet. App. 439 (1995).  Service connection is 
currently in effect for left thigh gunshot wound residuals 
with Muscle Group XIV injury and knee instability, 
post-traumatic stress disorder, right palm abscess residuals 
with an ulnar nerve lesion and weakness, left sciatic nerve 
injury residuals, and a right shin scar.  

A.  Chronic Left Hip Disorder

The Veteran's service treatment records make no reference to 
a chronic left hip disorder.  

An August 1993 written statement from the Veteran indicates 
that the abnormal gait associated with his service-connected 
anterior left thigh gunshot wound residuals caused left hip 
strain.  In a December 1993 Appeal to the Board (VA Form 9), 
the Veteran advanced that he had developed and been treated 
for a left hip arthritic disorder secondary to his 
service-connected anterior left thigh gunshot wound 
residuals.  

In his June 2002 claim for service connection, the Veteran 
advanced that he had manifested left hip arthritis secondary 
to his service-connected anterior left thigh gunshot wound 
residuals.  

At the June 2003 VA examination for compensation purposes, no 
chronic hip disorder was diagnosed or otherwise identified.  
Contemporaneous X-ray studies of the hips revealed no 
abnormalities.  The examiner commented that "[i]t is 
considered less likely than not that the service-connected 
disabilities caused the hip conditions."  

A chronic left hip disorder was not manifested during active 
service or at any time thereafter.  While the clinical 
documentation of record notes that the veteran complained of 
pain in the region of the left hip, treating physicians have 
consistently attributed such pain to his left anterior thigh 
gunshot wound residuals.  In the absence of evidence of 
current chronic disability, there can be no valid claim.  
Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).  

The Veteran advances that he sustained a chronic left hip 
arthritic disorder secondary to his service-connected left 
anterior thigh gunshot wound residuals.  The Veteran's 
contentions are supported solely by his own written 
statements on appeal.  The Court has held that a lay witness 
is generally not capable of offering evidence involving 
medical knowledge such as the diagnosis and/or causation of a 
particular condition.  Espiritu v. Derwinski, 2 Vet. App. 
492, 494 (1992).  As a chronic left hip disorder was not 
objectively shown during active service or at any time 
thereafter, the Board concludes that service connection for a 
chronic left hip disorder to include arthritis is not 
warranted.  

B.  Chronic Left Knee Disorder

The Veteran's service treatment records do not refer to a 
chronic left knee disorder.  The clinical documentation of 
record does not reflect that the veteran has been diagnosed 
with a chronic left knee disorder.  

The Board notes that service connection is currently in 
effect for left anterior thigh gunshot wound residuals with 
Muscle Group XIV injury and knee instability.  The veteran's 
left knee instability has been attributed to his Muscle Group 
XIV injury rather than a separate and distinct left knee 
disorder.  

The Veteran advances that he sustained a chronic left knee 
disorder secondary to his service-connected left anterior 
thigh gunshot wound residuals.  The Veteran's contentions are 
supported solely by his own written statements on appeal.  He 
is not competent to offer evidence involving medical 
knowledge such as the diagnosis or causation of a particular 
condition.  Espiritu v. Derwinski, 2 Vet. App. 492, 494 
(1992).  As a chronic left knee disorder was not objectively 
shown to have been manifested during active service or at any 
time thereafter, the Board concludes that service connection 
for a chronic back disorder to include arthritis is not 
warranted.  


ORDER

The Veteran's application to reopen his claim of entitlement 
to a low back disorder is denied.  

Service connection for a chronic left hip disorder to include 
arthritis is denied.  

Service connection for a chronic left knee disorder to 
include arthritis is denied.  


REMAND

At the November 2008 videoconference hearing before the 
undersigned Veterans Law Judge, the Veteran testified that 
his left anterior thigh gunshot wound residuals and left 
sciatic nerve injury residuals were progressively worsening; 
had caused giving way of his left lower extremity and 
associated falls; and resulted in significant limitation of 
his daily and vocational activities.  A November 2008 written 
statement from G. D., conveys that she employed the Veteran.  
Ms. D. indicated that the Veteran's service-connected 
disabilities were increasing in severity and may prevent him 
from remaining employed due to safety and other issues.  

The VA's duty to assist includes, in appropriate cases, the 
duty to conduct a thorough and contemporaneous medical 
examination which is accurate and fully descriptive.  Floyd 
v. Brown, 9 Vet. App. 88, 93 (1996); Ardison v. Brown, 6 Vet. 
App. 405, 407-08 (1994); Green v. Derwinski, 1 Vet. App. 121, 
124 (1991).  Given the apparent increase in severity of the 
Veteran's service-connected left lower extremity 
disabilities, the Board finds that further evaluation would 
be helpful in resolving the issues raised by the instant 
appeal.  

Accordingly, this case is REMANDED for the following action:

1.  Review the claims files and ensure 
that all notification and development 
action required by the VCAA is completed.  
In particular, the RO should ensure that 
the notification requirements and 
development procedures contained in 38 
U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 
2002 & Supp. 2007); 38 C.F.R §§ 3.102, 
3.159, 3.326(a) (2008) are fully met.   

2. Contact the Veteran and request that 
he provide information as to all 
treatment of his left anterior thigh 
gunshot wound residuals and left sciatic 
nerve injury residuals after 2007 
including the names and addresses of all 
health care providers.  Upon receipt of 
the requested information and the 
appropriate releases, the RO should 
contact all identified health care 
providers and request that they forward 
copies of all available clinical 
documentation pertaining to treatment of 
the Veteran, not already of record, for 
incorporation into the claims file.  

3.  Then schedule the Veteran for a VA 
examination for compensation purposes 
which is sufficiently broad to accurately 
determine the current nature and severity 
of his left anterior thigh gunshot wound 
residuals and left sciatic nerve injury 
residuals.  All indicated tests and 
studies should be accomplished and the 
findings then reported in detail.  The 
examiner should further identify the 
limitation of activity imposed by the 
veteran's service-connected left lower 
extremity disabilities with a full 
description of the effect of the 
disability upon his ordinary activities.  
The examiner should fully describe any 
weakened movement, excess fatigability, 
and incoordination present.  
Determinations on whether the veteran 
exhibits pain with use of his left lower 
extremity should be noted and described.  
If feasible, the determinations 
concerning pain, weakness and 
fatigability should be portrayed in terms 
of the degree of additional range of 
motion loss or ankylosis.  If such a 
determination is not feasible, this 
should be stated for the record and the 
reasons provided.  The examiner should 
express an opinion as to the impact of 
the veteran's left anterior thigh gunshot 
wound residuals and left sciatic nerve 
injury residuals upon his vocational 
pursuits.  

Send the claims folders to the examiner 
for review of pertinent documents 
therein.  The examination report should 
specifically state that such a review was 
conducted.

4.  Then readjudicate the Veteran's 
entitlement to both increased evaluations 
for his left anterior thigh gunshot wound 
residuals and left sciatic nerve injury 
residuals and a total rating for 
compensation purposes based on individual 
unemployability.  If the benefits sought 
on appeal remain denied, the Veteran and 
his accredited representative should be 
issued a supplemental statement of the 
case (SSOC) which addresses all relevant 
actions taken on the claims for benefits, 
to include a summary of the evidence and 
applicable law and regulations 
considered, since the issuance of the 
last SSOC.  The Veteran should be given 
the opportunity to respond to the SSOC. 

The Veteran is free to submit additional evidence and 
argument while the case is in remand status.  See 
Kutscherousky v. West, 12 Vet. App. 369 (1999).  

The Veteran's appeal must be afforded expeditious treatment 
by the RO.  The law requires that all claims that are 
remanded by the Board or by the Court for additional 
development or other appropriate action must be handled in an 
expeditious manner.  See The Veterans' Benefits Improvements 
Act of 1994, Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 
(1994), 38 U.S.C.A. § 5101 (West 2002) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.  



____________________________________________
F. JUDGE FLOWERS
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


